ee interwal revenue service it of the treasury covennnder esis feb washington d c ‘ uniform issue list set ep raat legend taxpayer a taxpayer b financial_institution c financial_institution d financial_institution e' ira account amount amount amount dear ttre ie ttneeniee ethene thsswtawee thnnnaean wetevere sec_2 etevenenee 2g teeta hg teva bg teresa this is in response to a letter dated in which you request a waiver of the 60-day rollaver requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from his individual_retirement_arrangement ira account totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to taxpayer a’s and taxpayer b's medical conditions taxpayer a further represents that amount has not been used for any other purpose taxpayer a is the owner of ira account at financial_institution c on r taxpayer a withdrew amount from ira account and represents that he intended to establish a roliover ra at financial_institution e the money distributed from ira account’ was however deposited in a savings account at financial_institution d taxpayer a’s savings account at financial_institution d is not a qualified ira financial_institution b did noi withhold tax when it distributed_amount to taxpayer a at the time he withdrew amount from ira account taxpayer a was heavily involved in caring for his spouse taxpayer b who was seriously ill and was hospitalized twice for several complicated surgeries during the 60-day rollover period at the same time taxpayer a was trying to provide care for taxpayer b he was working full time and assuming additional responsibility for the care of their autistic daughter as a result taxpayer a failed to complete a rollover of amount into an ira at financial_institution e within days approximately weeks after the expiration of the 60-day rollover period taxpayer a realized he had missed the deadline after inquiring with tax professionals about filing for a waiver taxpayer a contacted the internal_revenue_service irs for assistance in preparing a ruling_request and applying for a waiver ruling the irs responded to taxpayer a's request for assistance during the week preceding july and he filed his request for a waiver of the 60-day rollover rules on date approximately weeks after the expiration of his 60-day rollover period of the money distributed from ira account on date amount remains in the nonqualified savings account at financial_institution d taxpayer a represents that on date he withdrew amount from the nonqualified savings account at financial_institution d in order to pay his income taxes taxpayer a states that he lacked other resources to meet his tax_liabilities and that the remaining amount withdrawn from ra account has not been spent based on the above facts and representations you request a ruling that the internal_revenue_service ‘service’ waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira account e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the cade does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not fater than the day after the day on which the individual receives the payment or distribution or --- g90919062 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which maybe paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ot sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d 3xd of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 de not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary inay waive the 60-day requirement under sec_408 and sec_408 dx3 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code rev_proc r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider alt relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by illnesses and hospitalizations of taxpayer a and taxpayer b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira account taxpayer a is granted a period of days from the issuance of this ruling letter to contribute all or a portion of amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this rulirig does not authorize the rollover of those portions of amount that are required under sec_408 a or b of the code to be distributed to the ira owner under rules similar to the rules found in sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id number ste by phone at or by fax at please address all correspondence to se t ep ra t1 sincerely cibhx0 whithye carlton a watkins manager employee_plans technical group
